     Case 6:21-cv-00050-ADA Document 29 Filed 08/13/21 Page 1 of 12




                    UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TEXAS
                           WACO DIVISION

BCS SOFTWARE, LLC.,                 §
                                    §
     Plaintiff,                     § Case No. 6:21-cv-0050-ADA
                                    §
     v.                             §
                                      JURY TRIAL DEMANDED
                                    §
OPEN TEXT, INC.                     §
                                    §
     Defendant.                     §
                                    §

DEFENDANT OPEN TEXT, INC.’S RESPONSIVE CLAIM CONSTRUCTION BRIEF
       Case 6:21-cv-00050-ADA Document 29 Filed 08/13/21 Page 2 of 12




                                             TABLE OF CONTENTS

       Introduction.......................................................................................................................     1
 I.
II.    Disputed Constructions .....................................................................................................            2
       A.         Term 1: “file list” (claims 1, 6, 12, 15, 19, 20, and 21) ........................................                           2
       B.         Term 2: “independent of a file path” (claims 1, 12, and 19) .................................                                4
       C.         Term 3: “internal mail” (claims 12 and 19) ..........................................................                        6
       D.         Term 4: “independent of a file path and unnavigable to by a user” (claims 1, 12,                                             8
                     19) ...................................................................................................................
III.   Conclusion.........................................................................................................................     8




                                                                 i
             Case 6:21-cv-00050-ADA Document 29 Filed 08/13/21 Page 3 of 12




                                                TABLE OF AUTHORITIES

   Cases

   BookIT Oy v. Bank of Am. Corp.,
      817 F. App’x 990 (Fed. Cir. 2020) ......................................................................................... 3

   In re Power Integrations, Inc.,
       884 F.3d 1370 (Fed. Cir. 2018) .............................................................................................. 5

   Nautilus, Inc. v. Biosig Instruments, Inc.,
      572 U.S. 898 (2014) ........................................................................................................... 1, 4

Statutes
35 U.S.C. §112 ¶ 2 ....................................................................................................................... 1, 4




                                                                      ii
         Case 6:21-cv-00050-ADA Document 29 Filed 08/13/21 Page 4 of 12




I.     Introduction

       Defendant Open Text, Inc. (“Open Text” or “Defendant”) hereby submits its responsive

claim construction brief regarding the claim terms in dispute for U.S. Patent No. 8,819,120 (the

“’120 Patent”) (ECF No. 28-1). Plaintiff begins by arguing that none of the terms at issue require

construction. But Plaintiff’s own brief effectively admits that the terms “file list” and “internal

mail” have special meanings in the context of the ’120 Patent’s specification, so Plaintiff cannot

dismiss those claim terms as simply having a plain and ordinary meaning. As such, the question

here is not whether these terms require construction (they absolutely do), but which party’s

constructions are correct. In that regard, only Defendant’s proposed constructions are properly

based on the express definitions provided by the patentee in the specification, and so Defendant’s

constructions for “file list” and “internal mail” should be adopted.

       The Court should also find that the term “independent of a file path” is indefinite. The

specification provides zero guidance as to the meaning of this term. As a result, the claims fail to

inform with reasonable certainty to those skilled in the art about the scope of the claimed invention,

and so they are indefinite under 35 U.S.C. §112 ¶ 2. See Nautilus, Inc. v. Biosig Instruments, Inc.,

572 U.S. 898, 901 (2014). Plaintiff offers no evidence to the contrary. In fact, Plaintiff’s assertion

that this term would somehow relate to a user’s subjective “knowledge as to where a store … is

located,” as opposed to any objective criteria, only highlights the fact that this term has no concrete

meaning and is, therefore, indefinite.




                                                  1
         Case 6:21-cv-00050-ADA Document 29 Filed 08/13/21 Page 5 of 12




II.    Disputed Constructions

           A. Term 1: “file list” (claims 1, 6, 12, 15, 19, 20, and 21)

Plaintiff’s Proposed Construction                       Defendant’s Proposed Construction

 no construction necessary/plain and ordinary           logic interface maintained on the client
 meaning                                                machine that provides bulletin board
                                                        functions to allow downloading of files
 or in the alternative, “logic interface displayed on
 a client machine that allows a user to download
 from or upload files to a store on a network”

       Despite initially asserting that this term should be given its ordinary meaning, Plaintiff

ultimately admits that the term “file list” has a special meaning in the context of the ’120 Patent.

See, e.g., ECF 28 at 7 (“According to the specification … the term ‘file list’ is defined as providing

a logic interface….”). So, there is no question that this term requires a definition and that it should

be construed in view of the express definition provided in the specification.               Plaintiff’s

construction, however, does not accurately reflect that express definition.

       The specification states that “the file list provides a logic interface from which a user can

download one or more available files when needed.” ’120 Patent at 11:27-29 (emphasis added).

On this point, there is no dispute. But the specification then also teaches that the file list must

“provide bulletin board functions to list files available for downloading from a store whenever

needed.” Id. at 4:22-24 (emphasis added). Indeed, the specification repeatedly emphasizes this

point. See id. at 3:1-2 (“file lists provide bulletin board functions to list files”); see also id. at

11:24-26 (“the file list, as the name suggests, serves as a bulletin board to announce what files are

available for a user”). As such, there can be no question that a file list is a logic interface that

provides bulletin board functions to allow downloading of files, and Plaintiff’s assertions to the

contrary are without merit.

       Plaintiff’s assertion that the file list need only be displayed on the client machine, and not

maintained on the client machine, is also misguided. See ECF No. 28 at 7. As illustrated in Fig.
                                                  2
         Case 6:21-cv-00050-ADA Document 29 Filed 08/13/21 Page 6 of 12




6 of the ’120 Patent (shown below), the specification teaches that the file lists (614) are maintained

by a client module (602) on the client machine (600).




        Indeed, maintaining the file list on the client machine so that it is remote from the file store

(labeled 606 in the image above) is central to the purported invention of the ’120 Patent. As the

patent explains, the file list described in the ’120 Patent is “[d]ifferent from shared network

storage[] on a network that allows a user to place a file therein” so that a user can “never physically

access a store behind the file list.” ’120 Patent at 7:12-16 (emphasis added). As such, a “file list,”

as that term is used in the ’120 Patent, does not refer to just any interface that may be displayed,

but one that is maintained on the client machine and separate from the store on the server.

        Accordingly, for the reasons above, Defendant’s proposed construction of “file list”

appropriately reflects the patentee’s express teachings in the specification and so should be

adopted. See, e.g., BookIT Oy v. Bank of Am. Corp., 817 F. App'x 990, 993–94 (Fed. Cir. 2020)

(affirming district court’s constructions because the constructions “were taken from the definitions

set forth in the specification”).


                                                   3
         Case 6:21-cv-00050-ADA Document 29 Filed 08/13/21 Page 7 of 12




            B. Term 2: “independent of a file path” (claims 1, 12, and 19)

Plaintiff’s Proposed Construction                     Defendant’s Proposed Construction

 no construction necessary/plain and ordinary          Indefinite
 meaning

 or in the alternative, “without the user having
 knowledge as to where a store behind the file list
 is located on a network”


       The patent statute imposes a “definiteness” requirement, which requires a patentee to

“particularly point[] out and distinctly claim[] the subject matter which the inventor … regards as

the invention.” 35 U.S.C. §112 ¶ 2. Under this requirement, a patent is invalid for indefiniteness

if the claims, when read in light of the specification and the prosecution history, “fail to inform,

with reasonable certainty, those skilled in the art about the scope of the invention.” Nautilus, 572

U.S. at 901. “It cannot be sufficient that a court can ascribe some meaning to a patent's claims.”

Id. at 911 (emphasis in original). The claims must be precise enough to give clear notice to “the

public of what is still open to them,” and eliminate any “zone of uncertainty which enterprise and

experimentation may enter only at the risk of infringement claims.” Id. at 909-10 (citations

omitted).

       Claims 1, 12, and 19 of the ’120 Patent require, among other things, “establishing a level

of access to the file list coupled to the store, wherein the store is independent of a file path and

unnavigable to by a user” (emphasis added). The ’120 Patent, however, fails to explain what it

means to be “independent of a file path” with reasonable certainty. Indeed, nowhere does the

specification ever refer to or explain what it means for the store to be “independent of a file path.”

       Plaintiff asserts that the term “independent of a file path” simply means “without the user

having knowledge as to where a store behind the file list is located on a network.” ECF No. 28 at

8. But Plaintiff offers no support for this interpretation. Plaintiff generically cites to a statement

                                                  4
          Case 6:21-cv-00050-ADA Document 29 Filed 08/13/21 Page 8 of 12




in the specification noting that the file list is “[d]ifferent from shared network storage or directory on

a network that allows a user to place a file therein and others to copy from.” ECF No. 28 at 9 (citing

’120 Patent at 7:12-15). This quote, however, in no way implies that a user would not have

knowledge as to where a store is located on a network. In fact, it is not clear why a user’s subjective

knowledge would have any import to the claim limitations here at all. Thus, if anything, Plaintiff’s

misguided attempt to construe “independent of a file path” only further highlights the ambiguity

of this term.

        To the extent Plaintiff ’s argument intends to imply that a user would not be able to navigate

to the relevant “network path” for the store, that argument also fails. That is because the claims

recite a wholly separate limitation requiring that the store is unnavigable to by the user. Because

the claims require both that the store is “unnavigable to by the user” and also “independent of a

file path,” the phrase “independent of a file path” must mean something different from merely

being unnavigable. In re Power Integrations, Inc., 884 F.3d 1370, 1376 (Fed. Cir. 2018) (rejecting

a claim construction that would “render claim language meaningless”).                The specification,

however, provides no guidance in this regard. Accordingly, the term “independent of a file path”

is indefinite.




                                                    5
         Case 6:21-cv-00050-ADA Document 29 Filed 08/13/21 Page 9 of 12




             C. Term 3: “internal mail” (claims 12 and 19)

Plaintiff’s Proposed Construction                     Defendant’s Proposed Construction

 no construction necessary/plain and ordinary     private electronic communication system
 meaning                                          that permits email exchanges only among
                                                  registered users served by a server for a
 or in the alternative, “private electronic       group collaboration platform, and does not
 communication that includes exchange of          use email servers or email addresses in
 messages only among registered users served by a delivering email messages
 server”

       The term “internal mail” has a very specific meaning in the context of the ’120 Patent. As

the specification explains, “as part of the collaborative systems, an internal mail or ‘i-mail’ is

provided.” ’120 Patent at 9:14-16. “One of the advantages of the i-mail system is that no other

but the registered users may communicate with each other.” Id. at 9:16-17 (emphasis added).

To achieve this, the specification explains that “[u]nlike the prior art email systems that operate

on email addresses … i-mail relies on an identifier of a user.” Id. at 9:18-20 (emphasis added).

       More specifically, the specification teaches that “the i-mail does not need to locate an

email server by an email address to deliver an email message. In fact, an i-mail message never

goes out of the system and an email address is of no use at all in delivering an i-mail message.”

Id. at 10:15-19 (emphasis added). As a result, the internal mail “limits email exchanges within

registered users served by a server” so that “no messages originated outside the collaborative

platform could reach any of the registered users of the collaborative platform even if the identifier

is leaked to and abused by other than the registered users.” Id. at 9:28-34 (emphasis added).

       Accordingly, Defendant’s proposed construction accurately reflects the meaning of

“internal mail” in the context of the ’120 Patent, which is a “private electronic communication

system that permits email exchanges only among registered users served by a server for a group

collaboration platform, and does not use email servers or email addresses in delivering email

messages.”

                                                 6
        Case 6:21-cv-00050-ADA Document 29 Filed 08/13/21 Page 10 of 12




       Plaintiff asserts that Defendant’s proposed construction would introduce limitations that

are not present in any embodiment. But Plaintiff cannot explain how. In fact, Plaintiff ultimately

agrees that internal mail is “defined as i-mail and is expressly distinguished over conventional

emails by specifying that i-mails are exchanged without using emails servers and email

addresses.” ECF No. 28 at 10 (emphasis added). Accordingly, by Plaintiffs’ own admission,

Defendants construction accurately reflects the patentee’s definition of “internal mail.”

           D. Term 4: “independent of a file path and unnavigable to by a user” (claims 1,
              12, 19)

Plaintiff’s Proposed Construction                     Defendant’s Proposed Construction

 no construction necessary/plain and ordinary          Term “independent of a file path” is
 meaning                                               indefinite

 or in the alternative, “without the user having       Otherwise no construction necessary, plain
 knowledge as to where a store behind the file list    and ordinary meaning
 is located on a network”

        The parties do not dispute the meaning of the phrase “unnavigable to by a user.” The only

dispute relates to the phrase “independent of a file path,” which is addressed above. Accordingly,

for all the reasons previously discussed above, this term is indefinite because the ’120 Patent fails

to explain what it means to be “independent of a file path” with reasonable certainty.



III.   Conclusion

       For the foregoing reasons, Defendant respectfully requests that the Court adopt its proposed

claim constructions.




                                                 7
       Case 6:21-cv-00050-ADA Document 29 Filed 08/13/21 Page 11 of 12



Dated: August 13, 2021                Respectfully submitted,

                                      /s/ Jennifer Parker Ainsworth
                                      Jennifer Parker Ainsworth
                                      Texas State Bar No. 00784720
                                      WILSON, ROBERTSON
                                           & CORNELIS, P.C.
                                      909 ESE Loop 323, Suite 400
                                      Tyler, Texas 75701
                                      Telephone: (903) 509-5000
                                      Fax: (903) 509-5092
                                      jainsworth@wilsonlawfirm.com

                                      Timothy J. Carroll
                                      Steven M. Lubezny
                                      Vivian Sandoval
                                      VENABLE LLP
                                      227 West Monroe Street, Suite 3950
                                      Chicago, IL 60606
                                      Telephone: (312) 820-3400
                                      Fax: (312) 820-3401
                                      TJCarroll@Venable.com
                                      SMLubezny@Venable.com
                                      VSandoval@Venable.com

                                      Manny J. Caixeiro
                                      VENABLE LLP
                                      2049 Century Park East, Suite 2300
                                      Los Angeles, CA 90067
                                      Telephone: (310) 229-9900
                                      Fax: (310) 229-9901
                                      MJCaixeiro@Venable.com

                                      Attorneys for Defendant/Counterclaimant




                            8
        Case 6:21-cv-00050-ADA Document 29 Filed 08/13/21 Page 12 of 12




                               CERTIFICATE OF SERVICE

       I hereby certify that counsel of record who are deemed to have consented to electronic

service are being served on August 13, 2021, with a copy of this document via the Court’s

CM/ECF. Any other counsel of record will be served by First Class U.S. Mail on this same date.

                                                  /s/ Jennifer P. Ainsworth
                                                  Jennifer P. Ainsworth




                                              9
